UNDERWRITING AGREEMENT Amendment No. 4 May 12, 2010 The Underwriting Agreement dated February 1, 2004 and amended May 1, 2006, January 1, 2008 and July 11, 2008 (the “Agreement”) by and between Sun Capital Advisers Trust (the “Trust”), a Delaware statutory trust, on behalf of each of its series (each, a “Fund” and collectively, the “Funds”), and Clarendon Insurance Agency, Inc. (the “Underwriter”) is hereby amended as follows: Schedule A of the Agreement is replaced in its entirety with the attached revised Schedule A which reflects the following changes: (a) the adoption of a new subadviser for the following fund:SC Columbia Small Cap Value Fund, formerly the SC Dreman Small Cap Value Fund; and (b) the adoption of the following name change:SC Invesco Small Cap Growth Fund (formerly the SC AIM Small Cap Growth Fund); and (c) the payment of fees on a semi-monthly basis (i.e., twice per month), rather than on a monthly basis. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized officers as of the day and year first above written. ATTEST: SUN CAPITAL ADVISERS TRUST, on behalf of each series listed onSchedule A By: /s/ Maura A. MurphyBy:/s/John T. Donnelly Maura A. MurphyJohn T. Donnelly SecretaryPresident, Chief Executive Officer CLARENDON INSURANCE AGENCY, INC. By:/s/ Michelle D’Albero Michelle D’Albero Authorized Signer By:/s/William T. Evers William T. Evers Authorized Signer Schedule A Effective Date:May 12, 2010 Initial Class Service Class Sun Capital Investment Grade Bond Fund None * Sun Capital Global Real Estate Fund None * Sun Capital Money Market Fund None * SC Davis Venture Value Fund None * SC Oppenheimer Main Street Small Cap Fund None * SC Oppenheimer Large Cap Core Fund None * SC WMC Large Cap Growth Fund None * SC WMC Blue Chip Mid Cap Fund None * SC Lord Abbett Growth & Income Fund None * SC Goldman Sachs Mid Cap Value Fund None * SC Goldman Sachs Short Duration Fund None * SC PIMCO High Yield Fund None * SC PIMCO Total Return Fund None * SC Ibbotson Moderate Fund None * SC Ibbotson Balanced Fund None * SC Ibbotson Growth Fund None * SC Invesco Small Cap Growth Fund None * SC AllianceBernstein International Value Fund None * SC BlackRock Inflation Protected Bond Fund None * SC Columbia Small Cap Value Fund None * * Underwriter shall be paid a distribution and/or service fee at an annual rate not to exceed 0.25% of the average daily net assets attributable to the Service Class shares in accordance with the Trust’s Distribution and Service Plan for such class.The fee will be accrued daily and paid at two times each month, once on the 15th day of the month and once on the last day of the month, in each case, within thirty (30) business days after the end of the payment period.
